Title: To Thomas Jefferson from Louis Hue Girardin, 12 August 1821
From: Girardin, Louis Hue
To: Jefferson, Thomas


Dear and Respected Sir,
Baltimore,
August 12th, 1821.
I do not know precisely how matters stand at the University with respect to the Mathematical Department—whether You are to have two Professors, or only one—and whether You have Yet made a choice. At any rate, I am sure You will easily excuse me for introducing to Your notice Mr O. Reynolds, who is now Professor of Mathematics in this College, where the present state of things compels him to descend to teaching reading, English grammar, and other Branches quite below his level. Mr R. is certainly a very profound mathematician—very prompt, comprehensive, and luminous—well acquainted with the french language, and the french Mathematicians, whose works are often in his hands.—When he came here, he was highly recommended by Adrain, and others; but such talents as his can be appreciated only by connaisseurs. He is a mild, inoffensive, correct, sober man, about 35 years of age, I conceive.—I enclose some of his solutions in an old Irish Diary, and in detached parts of the Portico. I really pity Mr Reynolds for thus being deprived of a proper field of action, and, although I should lose by it, I would be extremely pleased to see his superior talents utilized and renumerated at the University of Virginia, or any other suitable theatre.If there be no opening for him, I request You, Dear Sir, to let the matter be confined to Your breast, because of his situation here.Our College revives with tolerable rapidity. I have Just drawn up a system of instruction, discipline &c which the Trustees have adopted, and which, together with other measures, will, I trust, have a good effect. But, good heavens! what an intellectual atmosphere! Religious toleration is the basis of our charter—and, would you believe it? I have to eulogize such a basis—to struggle for its maintenance! The necessity and expediency of a Sectarian Institution, at last, are contented for by many—Ubi gentium sumus?—I hope that the good sense, liberal principles, and patriotic sentiments of the majority of the Trustees will continue to prevail—and, although my interest will greatly suffer by it, the college shall, if I live, remain attuned to the leading tenets of our political faith, and of genuine religion. With religionism, I will have nothing to do.Excuse me, Dear and respected Sir. I forget myself, when upon this subject.I flatter myself that You continue to enjoy good health, and, of course, good spirits, although that even bodily pain can scarcely affect the serenity of your mind.—I hope too that your great and good work, the University, is rapidly drawing near its completion.I recollect some curious, I believe, hindu figures in your collection of natl and artt curiosities—They are grotesque representations of Deities, I think. Would You be so good, as to tell me whence they came?—Perhaps, they are from S. or N. America.—Indeed, I have but a very confuse recollection of them—but they have been mentioned by a Gentleman who is fond of antiquarian &c Knowledge, and I wish I Knew their origin.I have likewise met with something relative to the Baroness De Reidesel, once Your Neighbour, and whose letters evince so much gratitude to You. Is she dead? and, if alive, where is she?Forgive, Dear and respected Sir, so much obtrusive inquisitiveness.—With ardent wishes for a continuance of health and other blessings, to Yourself, and Your amiable family, I salute You with affectionate request and friendship—L. H. Girardin